Judge Phillips
dissenting.
The decision of the majority, which approves the forfeiture of substantial disability benefits due plaintiff, is erroneous for two reasons in my opinion and I dissent from it.
First, G.S. 97-27(a) in express terms authorizes the suspension of benefits only when the claimant refuses to submit himself for an examination by defendants’ doctor and the Commission’s findings show that plaintiff did not refuse to submit himself for examination, but promptly and cooperatively submitted himself for examination and Dr. Caughran conducted a complete physical and neurological examination. What plaintiff did not submit to, as the Commission’s findings also show, was the administration of a myelogram and other diagnostic procedures upon his body; procedures that are beyond the scope of an examination, in my opinion, and thus not within the purview of the statutory language. A myelogram is the making of an X-ray record of the spinal cord, an internal structure of the body; it requires hospitalization, involves injecting a contrast dye between the delicate membranes which cover the spinal cord, is very painful, and entails some risk of great harm to the patient. In my view the legislature has not required employees to submit to this procedure at the mere request of their employers and the Commission was not authorized to suspend plaintiffs benefits when he refused. A majority of courts in this country interpreting similar statutes have reached the same conclusion “because of the graver character of the procedure involved.” 1 Larson, Workmen’s Compensation Law § 13.22(c) (1985). Another reason, I think, for not interpreting G.S. 97-27(a) as broadly as the majority does is that the law does not favor forfeitures.
Second, even if a myelogram is deemed to be an examination under the authority of the statute, instead of the invasive procedure that it really is, the Commission’s failure to award benefits to plaintiff for the period involved was still erroneous. The statute expressly permits uncooperative or obstructive employees to receive compensation for the period of the refusal or obstruction when in the opinion of the Commission “the circumstances justify the refusal or obstruction,” and under the record in this case no other rational opinion is possible, I believe, than that plaintiffs refusal to submit to the procedure was justified by the *437circumstances. The Commission found as a fact that plaintiff refused to enter the hospital for the tests upon the advice of his own doctor, “and because he preferred for his doctor to perform them since he did not know Dr. Caughran.” Since no other finding in opposition to or compromise of this finding was made, or could have been made from the evidence, the Commission was bound to conclude therefrom, I think, that plaintiffs refusal to undergo the tests was justified under the circumstances. Plaintiff had been under Dr. King’s care for several months and was clearly justified in following his recommendation, rather than that of Dr. Caugh-ran, who he had never seen before and who was there to assist the defendants, rather than protect plaintiffs health. Sensible people do not disregard the advice of their own doctors and follow that of strangers, and our workers’ compensation law does not require them to under circumstances such as those recorded here.
My vote, therefore, is to reverse the Commission’s decision denying plaintiff temporary total disability benefits for the period involved and to remand the case to the Industrial Commission for the entry of a decision awarding the plaintiff such benefits.